    21-50426-rbk Doc#36 Filed 08/13/21 Entered 08/13/21 23:20:05 Imaged Certificate of
                                    Notice Pg 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        21−50426−rbk
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Ronald B. King
IN RE: CQ Restaurants LLC DBA Planet Sub ,
Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    11/12/21      is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named
debtors who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A
proof of claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the
order for relief. Creditors and governmental units must file a claim, whether or not they are included in the list of
creditors filed by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise
provided by law. Claims may be filed using the court's Online Claim Filing System without having to complete a
paper proof claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        Jose C Rodriguez
615 E. HOUSTON STREET, ROOM 597                               342 W Woodlawn, Suite 103
SAN ANTONIO, TX 78205                                         San Antonio, TX 78212

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 8/11/21
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
           21-50426-rbk Doc#36 Filed 08/13/21 Entered 08/13/21 23:20:05 Imaged Certificate of
                                           Notice Pg 2 of 3
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-50426-rbk
CQ Restaurants LLC DBA Planet Sub                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-5                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 11, 2021                                               Form ID: 148                                                              Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 13, 2021:
Recip ID                 Recipient Name and Address
db                     + CQ Restaurants LLC DBA Planet Sub, 8823 Tradeway, San Antonio, TX 78217-6114
18163449               + Airgas, 335 N WW White Rd,, San Antonio, TX 78219-4100
18163450               + Amergy Bank, 10001 Reunion Place, San Antonio Texas 78216-4127
18163451               + Aramark, 5682 Randolph Blvd,, San Antonio, TX 78233-6164
18163747               + Bexar County, c/o Don Stecker, 112 E. Pecan Street, Suite 2200, San Antonio, TX 78205-1588
18163453               + Bexar County Tax Assessors, C/o Linebarger, Goggin Blair, 711 Navarro St #300, San Antonio Texas 78205-1749
18163452               + Bexar County Tax Assessors, c/o Linebarger Goggin Blair, 711 Navarro Suite 300, San Antonio Texas 78205-1749
18163454               + Cintas, 7007 Fairgrounds Pkwy,, San Antonio, TX 78238-4503
18163455               + Coca Cola Company, 1 Coca-Cola Pl,, San Antonio Texas 78219-3799
18163456               + Law Offices of McKnight & Bravenec, 405 South Presa, San Antonio, TX 78205-3426
18163457               + Rockbot, 1308 Broadway, Oakland, CA 94612-2501
18163759               + Tarrant County, Linebarger Goggan Blair & Sampson, LLP, C/O Elizabeth Weller, 2777 N Stemmons Fwy, Ste 1000, Dallas, TX
                         75207-2328
18163458               + WhiteStone REIT, 2600 S Gessner Rd #500, Houston, TX 77063-3223
18163459               + Whitestone Strand LLC,, 2600 S. Gressner Rd, Houston Texas 77063-3200
18166250               + Williamson County, c/o Tara LeDay, P.O. Box 1269, Round Rock, TX 78680-1269

TOTAL: 15

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QJCRODRIGUEZ.COM
                                                                                        Aug 12 2021 01:58:00      Jose C Rodriguez, 342 W Woodlawn, Suite 103,
                                                                                                                  San Antonio, TX 78212-3314
ust                        Email/Text: USTPRegion07.SN.ECF@usdoj.gov
                                                                                        Aug 11 2021 21:54:00      United States Trustee - SA12, US Trustee's Office,
                                                                                                                  615 E Houston, Suite 533, PO Box 1539, San
                                                                                                                  Antonio, TX 78295-1539

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
18163748         *+            Bexar County, c/o Don Stecker, 112 E. Pecan Street, Suite 2200, San Antonio, TX 78205-1588
18163749         *+            Bexar County, c/o Don Stecker, 112 E. Pecan Street, Suite 2200, San Antonio, TX 78205-1588

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
         21-50426-rbk Doc#36 Filed 08/13/21 Entered 08/13/21 23:20:05 Imaged Certificate of
                                         Notice Pg 3 of 3
District/off: 0542-5                                              User: admin                                                           Page 2 of 2
Date Rcvd: Aug 11, 2021                                           Form ID: 148                                                        Total Noticed: 17

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 13, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 10, 2021 at the address(es) listed
below:
Name                             Email Address
Donald P. Stecker
                                 on behalf of Creditor Bexar County don.stecker@lgbs.com

Edward L Bravenec
                                 on behalf of Debtor CQ Restaurants LLC DBA Planet Sub braveknight@att.net

H. Elizabeth Weller
                                 on behalf of Creditor Tarrant County bethw@publicans.com dora.casiano-perez@lgbs.com

Jose C Rodriguez
                                 jrodlaw@sbcglobal.net lettyreyna@sbcglobal.net;jrodriguez@ecf.axosfs.com

Tara LeDay
                                 on behalf of Creditor Williamson County tleday@mvbalaw.com
                                 vcovington@mvbalaw.com;alocklin@mvbalaw.com;bankruptcy@mvbalaw.com;pbowers@mvbalaw.com;vjames@mvbalaw.com

United States Trustee - SA12
                                 USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 6
